Mr. Justice Wilkin delivered the opinion of the court: Much space has been taken up by the appellants in their brief and argument in the discussion of the question whether or not the evidence shows that appellants were guilty of an unlawful conspiracy, as charged in the declaration; whether or not the plaintiff proved by the evidence that he was injured as a manufacturer and dealer in brick; whether or not the verdict is sustained by the evidence, and many other questions which are conclusively settled by the judgment of the Appellate Court. As is well understood, we have nothing to do with controverted questions of fact, hence our inquiry is limited to but few of the points discussed by counsel for appellants. At the close of plaintiff’s evidence, as well as at the close of all of the testimony offered at the trial, the court was asked to instruct the jury to find for the defendants, which instructions were refused, thus raising the question whether there is any evidence in the record fairly tending to support the allegations of the declaration, and whether or not the allegations of the declaration, under the facts, are sufficient to'charge defendants with an unlawful conspiracy to injure the business of appellee. The Appellate Court recited the following facts as appearing from the evidence: “The negotiations between the Masons’ and Builders’ Association which led to the agreement complained of, began in December, 1897, with the appointment of a committee by the Brick Manufacturers’ Association, which obtained the appointment of a committee of the Masons’ and Builders’ Association, and the two committees in conference formulated the agreement. This seems to have finally gone into effect prior to October 1, 1898. The resolution of the Masons’ and Builders’ Association adopted at the time of the appointment of its committee of conference, provided, inter alia, that ‘whereas, the brick manufacturers now have an organization which takes hi all of the brick manufacturers of Cook county and vicinity, and believing that it is established upon a sound and practical basis, and believing the system will control the price of brick in the future,’ and that an agreement would ‘greatly benefit and advance the interests of the Chicago- Masons’ and Builders’ 'Association and will strengthen the Brick Manufacturers’ Association as well,’ therefore the committee be appointed, which was accordingly done; that the substantial provisions of the agreement thus made are, that the members of the Masons’ and Builders’ Association who sign the agreement agree to buy sewer, hollow and common brick only from such members of the Brick Manufacturers’ Association as have signed the agreement and are in good standing in said association,- and the members of the Brick Manufacturers’ Association who sign the agreement agree to give to the members of the Masons’ and Builders’ Association signing the agreement and in good standing, a trade discount from the trade price of one dollar a thousand brick. On all brick sold to purchasers outside of the Masons’ and Builders’ Association the brick manufacturers agree to pay into their treasury one dollar a thousand, the fund thus created to be divided every six months equally, one-half to their own members who have signed and are faithful members of the Masons’ and Builders’ Association. There are provisions for enforcing the terms of the agreement by imposition of fines and penalties, and it was to take effect on and after April i, 1898, within the limits of Cook county and north of the Joliet branch of the Michigan Central railroad in Lake county, Indiana; that there is evidence tending to show that the plaintiff was the principal competitor in Cook county of the members of the Brick Manufacturers’ Association; that his plant had a capacity of from 50,000 to 60,000 bricks a day, or about 15,000,000 bricks per year; that it was well equipped with machinery and ‘the clay was all right.’ It appears that plaintiff was at one timé a member of the Masons’ and Builders’ Association, and that he made efforts to secure admission to the Brick Manufacturers’ Association without success. These associations and associates, the brick manufacturers, the masons and builders and the Bricklayers’ Union, employed business agents and secret service men, whose business it was to see that the rules formulated to make effective the agreement between them were observed by their membership. There is evidence tending to show that after the agreement in question was in active force and operation the plaintiff’s business began to be interfered with by these agents and secret service men; that contractors and owners, who were purchasing and using plaintiff’s brick were compelled to cease using them; that large orders and sales were canceled; that one owner was compelled to pay a fine to the Masons’ and Builders’ Association before being permitted to complete with plaintiff’s brick a building which was under way; that workmen were directed not to lay plaintiff’s brick because he was not in the combination, and there is evidence of particular cases in which such interference occurred. In one case where, as the evidence tends to show, money had to be paid to the Masons’ and Builders’ Association for the privilege of using plaintiff’s brick to complete a job then under way, in order to get the work completed, the association afterward returned the money when threatened with legal procedure. The plaintiff testifies that the result of the combination and consequent interference with his business was that his brick became ‘absolutely worthless. There wasn’t hardly a man in Chicago that would handle them. The workmen all belonged to the union, practically, and the hod carriers would not handle them or the bricklayers wouldn’t lay them.’ He testifies that he was called on by the secretary of the Masons’ and Builders’ Association, who told plaintiff ‘that the joint committee of the master masons and the brick manufacturers’ crowd had just had a joint session in the next room adjoining my office and had directed him to inform me that they requested me to sell no more brick in the city of Chicago or Evanston. • I told him they must be wrong,—that it was equivalent to asking me to quit business. ' He said ‘there is no mistake on my part; the committee have just adjourned and the., members are still in the next room.’ I said, ‘Go back and tell them they are a bigger lot of fools than I thought they were/ and I made a similar request of them.” We think the foregoing finding as to the facts is sustained by the proofs. The question of unlawful conspiracy to injure the business of another, and the necessary elements to constitute it, has been before this court on other occasions. Our Reports contain many well considered cases on the subject. No person or combination of persons can legally, by direct or indirect means, obstruct or interfere with another in the conduct of his lawful business, and any loss willfully caused by such interference will give the party injured a right of action for all damages sustained. All parties to a conspiracy to ruin the business of another because of his refusal to do some act against his will or judgment are liable for all overt acts illegally done pursuant to such conspiracy and for the subsequent loss, whether they were active participants or not. (Doremus v. Hennessy, 176 Ill. 608; O’Brien v. People ex rel. 216 id. 354.) To the same effect see Smith v. People, 25 Ill. 9; Craft v. McCononghy, 79 id. 346; More v. Bennett, 140 id. 69; Foss v. Cummings, 149 id. 353; American Live Stock Commission Co. v. Live Stock Exchange, 143 id. 210; Harding v. American Glucose Co. 182 id. 551; Lasher v. Liftell, 202 id. 551; Chicago, Wilmington and Vermilion Coal Co. v. People, 214 id. 421. To the same effect are the decisions of courts in other jurisdictions. See cases cited in Doremus v. Hennessy, supra, on page 616. Under the authorities above cited and in view of the evidence as it appears in the record there is evidence fairly tending to show that appellants were guilty of an unlawful combination and conspiracy to maliciously injure the appellee’s business. The court committed no reversible error in refusing to instruct the jury to find for the defendants. Complaint is also made of the rulings of the court in the admission and exclusion of evidence and in giving and refusing instructions. All of these alleged errors are based upon the theory that the appellants were not guilty of an unlawful combination and conspiracy. In each instance the evidence admitted tended to prove the allegations of the declaration, and was therefore competent. The instructions given announced the law of conspiracy as held in the foregoing decisions and those refused laid down a contrary rule. We find no reversible error, and the judgment of the Appellate Court will be affirmed. judgmenf añrmed.